DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7, in the reply filed on 10/24/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand Nonpatent Literature Mass Spectrometer Hardware for Analyzing Stable Isotope Ratios in view of Troster et al. U.S. Patent No. 6,084,237.

Regarding claim 1, Brand discloses a gas transfer system, for transferring gas from at least one gas source into a mass spectrometer for isotope ratio analysis (“sample preparation for stable isotope ratio measurements” [Abstract] – “The inlet system is designed to handle pure gases” [page 836; line 14]) that comprises scrambling-free measurement of clumped isotopes, comprising: at least one crimpable capillary (“Capillary” in figure 38.1), for delivering sample and/or reference gas from the at least one gas source into the mass spectrometer (figure 38.1 illustrates, that a “Reference Gas” is passed through a “Capillary + Crimp”, then a “Change Over Valve” before passing to a “Mass Spectrometer”, and that alternatively, a “Sample Gas” passes through a separate branch through a different capillary and crimp before passing through the “Change Over Valve” and into the “Mass Spectrometer”); at least one first connector for connecting the at least one crimpable capillary to the at least one gas source (the illustrated valve between the “Capillary” and the “Reference Gas” in figure 38.1 serves as such a connector); at least one second connector, for connecting the at least one capillary to the mass spectrometer (the “Change Over Valve” in figure 38.1), at least one crimping device (“Crimp” in figure 38.1), adapted to receive the at least one crimpable capillary and adjust gas flow into the mass spectrometer by crimping the at least one capillary (“The gases are fed from reservoirs to the Changeover Valve by capillaries of around 0.1 mm i.d. and about 1m in length with crimps for adjusting gas flows at their ends” [page 836; lines 35-36]). However, although Brand discloses that the capillary can be formed from “stainless steel” [page 836; line 23], there is no explicit disclosure that the internal surface of the crimpable capillary comprises a coating material to prevent or minimize adsorption of water to the surface and which is sufficiently free of other contaminants that could cause isotope scrambling of clumped isotopes.
Troster discloses a “capillary 1” for transferring a “gas sample 2” to a “measuring apparatus” [col. 2; lines 51-53] (which may be “a mass spectrometer” [claim 6]). The capillary is a “metal capillary” [col. 3; line 29] wherein the internal surface of the capillary comprises a coating material (“a metal capillary which has a quartz -coated inner surface” [col. 3; lines 29-30]) to prevent or minimize adsorption of water to the surface (“If polarized substances are to be detected their adsorption in the capillary can be reduced by heating as well as by special deactivation materials such as silicon compounds” [col. 3; lines 24-27] – where quartz is a silicon compound, as evidenced in paragraph [0065] of Reboud et al. U.S. PGPUB No. 2014/0083174: “materials such as SiO2 (quartz)” and the quartz material inherently reduces the adsorption of water, as evidenced by Nomura et al. U.S. PGPUB No. 2013/0192984: “quartz is suitably used for them because oxygen and water are less likely to be adsorbed on or desorbed from quartz” [0055]) and which is sufficiently free of other contaminants that could cause isotope scrambling of clumped isotopes (paragraph [0019] of the specification of the immediate application identifies that it is the non-adsorption of water by the capillary that renders the capillary “sufficiently free of other contaminants that could cause isotope scrambling of clumped isotopes”). 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Brand with the capillary construction of Troster (of a metal capillary coated with quartz) in order to reduce adsorption of substances being transported through the capillary, at least since Troster teaches that such adsorption “may also lead to a kind of reverse mixing and should therefore be minimized” [Troster; Col. 1; lines 63-65].

Regarding claim 2, Brand discloses that the crimpable capillary is a stainless steel, metal or alloy capillary (“Inlet systems for gas isotope mass spectrometers are rather simple and clean device consisting of valves, pipes, capillaries, connectors, and gauges. Home made inlet systems are often made of glass, but commercially available inlet systems are mostly designed from stainless steel components” [page 836; lines 23-26]). However, Brand does not disclose the claimed internal coating.
Troster discloses a “capillary 1” for transferring a “gas sample 2” to a “measuring apparatus” [col. 2; lines 51-53] (which may be “a mass spectrometer” [claim 6]). The capillary is a “metal capillary” [col. 3; line 29] wherein the internal surface of the capillary comprises a coating material (“a metal capillary which has a quartz -coated inner surface” [col. 3; lines 29-30]) to prevent or minimize adsorption of water to the surface (“If polarized substances are to be detected their adsorption in the capillary can be reduced by heating as well as by special deactivation materials such as silicon compounds” [col. 3; lines 24-27] – where quartz is a silicon compound, as evidenced in paragraph [0065] of Reboud et al. U.S. PGPUB No. 2014/0083174: “materials such as SiO2 (quartz)” and the quartz material inherently reduces the adsorption of water, as evidenced by Nomura et al. U.S. PGPUB No. 2013/0192984: “quartz is suitably used for them because oxygen and water are less likely to be adsorbed on or desorbed from quartz” [0055]) and which is sufficiently free of other contaminants that could cause isotope scrambling of clumped isotopes (paragraph [0019] of the specification of the immediate application identifies that it is the non-adsorption of water by the capillary that renders the capillary “sufficiently free of other contaminants that could cause isotope scrambling of clumped isotopes”).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Brand with the capillary construction of Troster (of a metal capillary coated with quartz) in order to reduce adsorption of substances being transported through the capillary, at least since Troster teaches that such adsorption “may also lead to a kind of reverse mixing and should therefore be minimized” [Troster; Col. 1; lines 63-65].

Regarding claim 3, Brand discloses that the crimpable capillary is a stainless steel, metal or alloy capillary (“Inlet systems for gas isotope mass spectrometers are rather simple and clean device consisting of valves, pipes, capillaries, connectors, and gauges. Home made inlet systems are often made of glass, but commercially available inlet systems are mostly designed from stainless steel components” [page 836; lines 23-26]). However, Brand does not disclose the claimed silicon-based internal coating.
Troster discloses a “capillary 1” for transferring a “gas sample 2” to a “measuring apparatus” [col. 2; lines 51-53] (which may be “a mass spectrometer” [claim 6]). The capillary is a “metal capillary” [col. 3; line 29] wherein the internal surface of the capillary comprises a coating material (“a metal capillary which has a quartz -coated inner surface” [col. 3; lines 29-30]) to prevent or minimize adsorption of water to the surface (“If polarized substances are to be detected their adsorption in the capillary can be reduced by heating as well as by special deactivation materials such as silicon compounds” [col. 3; lines 24-27] – where quarts is a silicon compound, as evidenced in paragraph [0065] of Reboud et al. U.S. PGPUB No. 2014/0083174: “materials such as SiO2 (quartz)” and the quartz material inherently reduces the adsorption of water, as evidenced by Nomura et al. U.S. PGPUB No. 2013/0192984: “quartz is suitably used for them because oxygen and water are less likely to be adsorbed on or desorbed from quartz” [0055]) and which is sufficiently free of other contaminants that could cause isotope scrambling of clumped isotopes (paragraph [0019] of the specification of the immediate application identifies that it is the non-adsorption of water by the capillary that renders the capillary “sufficiently free of other contaminants that could cause isotope scrambling of clumped isotopes”).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Brand with the capillary construction of Troster (of a metal capillary coated with quartz) in order to reduce adsorption of substances being transported through the capillary, at least since Troster teaches that such adsorption “may also lead to a kind of reverse mixing and should therefore be minimized” [Troster; Col. 1; lines 63-65].

Regarding claim 6, Brand discloses that the system comprises two crimpable capillaries (indicated by the zig-zag lines in figure 38.1 where one is labeled “Capillary + Crimp”) for delivering respectively sample gas and reference gas from respective two gas sources into the mass spectrometer (where the gas sources are labeled “Reference Gas” and “Sample Gas” in figure 38.1, and the gas is delivered to the “Mass Spectrometer” in figure 38.1).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand Nonpatent literature Mass Spectrometer Hardware for Analyzing Stable Isotope Ratios in view of Troster et al. U.S. Patent No. 6,084,237 in further view of Gordon et al. U.S. PGPUB No. 2010/0006451.

Regarding claim 4, Brand and Troster disclose the claimed invention except that while Brand discloses a stainless steel metal capillary ([Brand; page 836; lines 23-26]), and Troster discloses a quartz (SiO2) coating for a metal capillary ([Troster; col. 3; lines 29-30]), there is no explicit disclosure of forming the claimed coating by chemical vapor deposition.
Gordon discloses a method for forming a SiO2 film for the purpose of preventing adsorption of molecules on the target surface (“Preferably, the insulating layer also covers the remaining substrate surface to prevent the non-specific adsorption of target biomolecules in the solution to the side surfaces” [0122]), wherein the SiO2 film is “deposited using thermal chemical vapor deposition” [0122].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have utilized the manufacturing techniques of Gordon in forming the quartz film of Troster in order to provide a method for generating the adsorption preventing coating of Troster, thereby preventing undesired mixing in the capillary.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand Nonpatent literature Mass Spectrometer Hardware for Analyzing Stable Isotope Ratios in view of Troster et al. U.S. Patent No. 6,084,237 in further view of Eiler et al. U.S. Patent No. 10,115,577.

Regarding claim 5, Brand discloses the claimed invention except that while figure 38.1 illustrates reservoirs of Reference Gas and Sample Gas in what may appear to be bellows structures, there is no explicit recitation that at least one gas source is a gas source with adjustable volume.
Eiler discloses an isotopic ratio mass spectrometer including a gas source, wherein the gas source includes “a means for stabilizing the partial pressure of the compound of interest eluting from the peak broadening device… [such as] an adjustable volume reservoir, such as a bellows device, or a balloon filled with gas inside the peak broadener flask” [col. 13; lines 47-52].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Brand with the adjustable volume gas source of Eiler in order to utilize the gas source to apply pressure to move gas through the device, thereby creating a gas flow without the need for additional pumps and gas flow devices.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand Nonpatent literature Mass Spectrometer Hardware for Analyzing Stable Isotope Ratios in view of Troster et al. U.S. Patent No. 6,084,237 in further view of Bruce et al. U.S. Patent No. 5,379,790.

Regarding claim 7, Brand discloses a capillary with reduced gas flow wherein the gas flow is restricted by a crimp, but does not explicitly disclose the structure of such a crimp.
Bruce discloses a crimping device for a conduit wherein the crimping device comprises (as illustrated in figure 6): a first body member 70 having at least one groove 72 for seating at least one conduit 12; a second body member 74 removably attachable to said first body member 70 (via threaded compression shaft 76), the second body member 74 holding a crimping member 78 that is disposed so that when the second body member is attached to the first body member (as illustrated in figure 6), the crimping member is adjustably forced onto a conduit in the groove so as to crimp the capillary (as illustrated by the restriction of conduit 12 in figure 6) and thereby reducing gas flow therethrough (“adjusting the restrictor to set a flow rate” [col. 4; lines 24-25]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Brand with the crimping device of Bruce in order to provide a specific mechanism embodying the generic crimp device of Brand, and which is capable of selecting a specific flow rate through a conduit by crimping the conduit in a highly controlled manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Guzzonato et al. U.S. PGPUB No. 2017/0184552 discloses a gas transfer system, for transferring gas from at least one gas source 20 into a mass spectrometer 30 for isotope ratio analysis that comprises scrambling-free measurement of clumped isotopes, comprising: at least one crimpable capillary 1, for delivering sample and/or reference gas from the at least one gas source 20 into the mass spectrometer 30 (as illustrated in figure 12); at least one first connector (at the right side of figure 12) for connecting the at least one crimpable capillary 1 to the at least one gas source 20; at least one second connector (at the left side of figure 12), for connecting the at least one capillary 1 to the mass spectrometer 30, wherein the internal surface of the crimpable capillary comprises a coating material to prevent or minimize adsorption of water to the surface and which is sufficiently free of other contaminants that could cause isotope scrambling of clumped isotopes (“The transfer capillary can comprise a metal tubing (e.g. nickel tubing) with an inert coating on its inner surface. The inert coating can be a silicon based coating, including sulfinert, or other glassy coatings, or a polymer coating” [0059]). Guzzonato discloses that the capillary 1 is flexible and is therefore capable of being crimped, and is therefore “crimpable” as required by the claim, despite the lack of disclosure of actually crimping the capillary. The coating of Guzzonato is SulfiNert®, and the specification of the immediate application definesat paragraph [0065] that SulfiNert® “does not allow water to adsorb on its surface, or other species that induce scrambling”, and that it a coating that is “deposited by chemical vapor deposition (CVD)”. Guzzonato further defines that the capillary may be formed of stainless steel (“The transfer capillary can be any suitable transfer capillary, as described in the foregoing, e.g. it can be a transfer capillary that can comprise a metal tubing with an inert coating on its inner surface, such as a stainless steel tube, nickel tube, or tube of other suitable metal or metal alloy” [0081]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881